Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/10/22 has been entered. Claims 1-12, 15-16, 20, 23-39 and 44 have been cancelled. Claims 13-14, 17-19, 21-22 and 40-43 are pending and are under examination. Claim 13 has been amended.

Information Disclosure Statement
The information disclosure statement filed 3/29/22 has been considered and an initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 13-14, 17-22 and 39-44 under 35 U.S.C. 112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph (scope of enablement) is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 13, 14, 17, 21, 22 and 40-44 under 35 U.S.C. 102(a)(1) as being anticipated by Stary et al. WO 2014/153087 9/25/2014 cited in IDS is withdrawn in view of the amendment to the claims.
The rejection of claims 13, 42 and 44 under 35 U.S.C. 103 as being unpatentable over Lien et al. US2010/0112002 May 6, 2010 in view of Thompson et al. US 6,203,787 March 2001) is withdrawn in view of the cancellation of claim 44.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The rejection of claims 13-14, 17-19, 21-22 and 40-43 under 35 U.S.C. 101 because the claimed invention is not supported by either a credible utility or a well-established utility is maintained.
The rejection of claims 13-14, 17-19, 21-22 and 40-43 in part also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible or a well-established utility is maintained.
Applicants reply states that the claims have been amended to remove reference to prevention of infection. However, claim 13 still references in the last line preventing a infection in the subject. For this reason, the rejection is maintained.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of claim(s) 13-14, 17-19, 21-22 and 40-43 under 35 U.S.C. 102(a)(1) as being anticipated by Lien et al. US2010/0112002 May 6, 2010 is maintained.
 Claim 13: Lien et al disclose a method of treating or preventing disease or
infection in a subject, the method comprising administering to the subject (paragraph 68) a modified separate, whole inactivated Chlamydia spp (see paragraph 9, paragraph 59 disclosing killed microorganism) as a vaccine delivery system  and strong adjuvant (adjuvant is not the antigen), wherein the modified Chlamydia spp acts as a delivery vehicle  a heterologous antigen (antigen is not chlamydia) and further wherein the antigen and adjuvant are chemically conjugated (1.e. the adjuvant expresses the antigen (see paragraph 12 and 78), thereby preventing a disease or infection in the subject.
Claim 14: Lien et al disclose the Chlamydia spp is trachomatis or pneumoniae. See
paragraph 9.
Claims 17-19 and 40: Lien et al disclose the antigen is viral such as from HIV env
protein. See paragraph 83.
Claims 21-22: Lien et al disclose the subject is a mammal including humans. See
paragraph 70.
Claim 40-41: Lien et al disclose the antigen and adjuvant are in the form of a
vaccine and comprise a pharmaceutically acceptable carrier. See paragraph 78.
Claim 42-43: Lien et al disclose other agents that may be administered to a subject
that is being treated with the vaccine described in Lien et al include anti-viral compounds or anti-infectious agents. See paragraph 76.
Response to Applicant’s Argument:
Applicants argue that in Lien et al, Chlamydia is the antigen as it produces the cellular response and in the discussion of adjuvant in paragraph 78 of Lien et al none of the listed adjuvants could be used as antigen, so the antigen in Lieu et al must be Chlamydia which is opposite to the claim arrangement wherein the antigen is not Chlamydia and the adjuvant is not the antigen.
Applicant’s argument has been carefully considered but is not persuasive. This is because Lien et al clearly states that the modified microorganisms can be used to deliver heterologous antigen and the modified microorganism which have been made avirulent  will provide strong adjuvant activity (see paragraph 78 and paragraphs 8-9 for disclosure of Chlamydia as a modified microorganism). For this reason and the reasons set forth in the rejection above, the rejection is maintained.

New Claim Rejections Based on Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  13-14, 17-19, 21-22 and 40-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of the claims do not match the recitation of “thereby preventing a disease or infection in the subject”. Therefore, it is not clear whether the method steps of the claims result in reducing the likelihood of developing an infectious disease or minimizing the severity of the infectious disease or the method steps of the claims result in preventing a disease or infection in the subject.

Status of Claims
Claims 13-14, 17-19, 21-22 and 40-43 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645